                       Case 2:18-cv-01471-JCM-VCF Document 97 Filed 09/18/19 Page 1 of 11


                   1    Todd L. Bice, Esq.                              Michele D. Johnson
                        Bar No. 4534                                    (Admitted Pro Hac Vice)
                   2    TLB@pisanellibice.com                           michele.johnson@lw.com
                        Ava M. Schaefer, Esq.                           Andrew R. Gray
                   3    Bar No. 12698                                   (Admitted Pro Hac Vice)
                        AMS@pisanellibice.com                           andrew.gray@lw.com
                   4    PISANELLI BICE PLLC                             LATHAM & WATKINS LLP
                        400 South 7th Street, Suite 300                 650 Town Center Dr.
                   5    Las Vegas, NV 89101                             Costa Mesa, CA 92626
                        Telephone: 702.214.2100                         Telephone: 714.540.1235
                   6
                        Joshua G. Hamilton
                   7    (Admitted Pro Hac Vice)
                        joshua.hamilton@lw.com
                   8    LATHAM & WATKINS LLP
                        10250 Constellation Blvd., Suite 1100
                   9    Los Angeles, CA 90067
                        Telephone: 424.653.5500
               10
                        Attorneys for Switch, Inc., Rob Roy,
               11       Gabe Nacht, Zareh Sarrafian,
                        Donald Snyder, Tom Thomas, and
               12       Bryan Wolf

               13       [Additional counsel listed on signature page]

               14                                  UNITED STATES DISTRICT COURT

               15                                           DISTRICT OF NEVADA

               16 MINGBO CAI, Individually and On Behalf of             Case No. 2:18-cv-01471-JCM-VCF
                  All Others Similarly Situated,
               17                                                       CLASS ACTION
                                        Plaintiff,
               18 vs.                                                   JOINT RULE 26(f) REPORT

               19 SWITCH, INC., et al.,
                                                                        SPECIAL SCHEDULING REVIEW
               20                             Defendants.               REQUESTED

               21

               22

               23

               24

               25

               26

               27

               28


ATTORNEYS AT LAW
 ORANGE COUNTY                                                          1
                       Case 2:18-cv-01471-JCM-VCF Document 97 Filed 09/18/19 Page 2 of 11


                   1           Pursuant to Federal Rule of Civil Procedure Rule 26(f) and Local Civil Rule 26-1, counsel

                   2    for Lead Plaintiff Oscar Farach (“Plaintiff”) and counsel for Defendants Switch, Inc. (“Switch”),

                   3    Rob Roy, Gabe Nacht, Zareh Sarrafian, Donald Snyder, Tom Thomas, and Bryan Wolf,

                   4    (collectively, the “Switch Defendants”), and Defendants Goldman Sachs & Co. LLC, J.P. Morgan

                   5    Securities LLC, BMO Capital Markets Corp., Wells Fargo Securities, LLC, Citigroup Global

                   6    Markets, Inc., Credit Suisse Securities, Jefferies LLC, BTIG, LLC, Raymond James & Associates,

                   7    Inc., Stifel, Nicolas & Company, Inc., and William Blair & Company, LLC (collectively, the

                   8    “Underwriter Defendants”) held a telephonic conference on September 4, 2019, regarding the

                   9    matters identified herein, and respectfully submit this joint report and discovery plan. Because the

               10       parties do not anticipate completion of discovery within 180 days of the date upon which the

               11       Answers to the Amended Class Action Complaint were filed, the parties seek “special scheduling

               12       review” pursuant to L.R. 26-1(d). See also Fed. R. Civ. P. 26(f)(3)(E) (requiring identification of

               13       “what changes should be made in the limitations on discovery imposed under these rules or by

               14       local rule, and what other limitations should be imposed”). The parties submit that a discovery

               15       period of more than 180 days is necessary due to the large number of parties, complexity of issues,

               16       expected class certification motion practice, and length of the relevant time period at issue. As set

               17       forth below, the parties propose that they complete fact discovery by September 11, 2020, which

               18       is 380 days from the date the Defendants filed their answers.

               19       I.     PROPOSED SCHEDULE

               20              The following chart reflects the parties’ proposed schedule.

               21
                                                    Action                                Date
               22
                                     Defendants’ Answer                        August 28, 2019
               23
                                     Exchange of Initial Disclosures           September 18, 2019
               24
                                     Motion for Class Certification            February 14, 2020
               25
                                     Substantial Completion of
                                     Document Production                       March 31, 2020
               26
                                     Opposition to Motion for Class
               27                    Certification                             April 13, 2020
                                     Reply in Support of Motion for
               28                    Class Certification                       May 27, 2020

ATTORNEYS AT LAW
 ORANGE COUNTY                                                             2
                       Case 2:18-cv-01471-JCM-VCF Document 97 Filed 09/18/19 Page 3 of 11


                   1
                                                    Action                                 Date
                   2                  Deadline to Amend Pleadings, or
                                      Join Parties                              June 12, 2020
                   3
                                      Deadline for Service of Written
                                      Discovery                                 July 15, 2020
                   4
                                      Deadline for Discovery Motions            September 4, 2020
                   5

                   6                  Fact Discovery Cutoff                     September 11, 2020
                                      Expert Disclosures                        October 12, 2020
                   7
                                      Interim Status Report (LR 26-3)           October 12, 2020
                   8
                                      Rebuttal Expert Disclosures               November 23, 2020
                   9

               10                     Expert Discovery Cutoff                   December 31, 2020

               11                     Dispositive Motion(s) Deadline            January 29, 2021
                                      Opposition(s) to Dispositive
               12                     Motion(s)                                 March 10, 2021
               13                     Reply in Support of Dispositive
                                      Motion(s)                                 April 29, 2021
               14                                                               30 Days After Dispositive
                                                                                Motions Deadline or
               15                     Pretrial Order
                                                                                Resolution of Dispositive
                                                                                Motions, Whichever is Later
               16

               17       II.     DISCOVERY PLAN
               18               A.      Initial Disclosures
               19               Today the parties exchanged initial disclosures pursuant to Federal Rule of Civil Procedure
               20       26. The parties do not propose any changes to the form or requirement for disclosures under Rule
               21       26(a) at this time.
               22               B.      Scope of Discovery
               23               The parties currently anticipate that discovery will be needed on a number of issues. The
               24       parties believe that it is impractical to list all the principal issues of fact on which discovery will
               25       be needed other than to explain generally that the parties will need factual discovery related to
               26       class certification; Plaintiff’s claims; any damages that flow from such claims; and any defenses
               27       pled in Defendants’ Answers.
               28

ATTORNEYS AT LAW
 ORANGE COUNTY                                                              3
                       Case 2:18-cv-01471-JCM-VCF Document 97 Filed 09/18/19 Page 4 of 11


                   1            Given the above, the parties agree that a discovery schedule departing from

                   2    Local Rule 26-1(b) is necessary in this case. The parties submit that a discovery period of more

                   3    than 180 days is necessary due to the large number of parties, complexity of issues, class

                   4    certification issues, and length of the relevant time period. Specifically, the parties anticipate that

                   5    document discovery from Switch, the individual Defendants, the Underwriter Defendants, and

                   6    third parties will be extensive and require a significant amount of time for review, collection, and

                   7    production. After the initial acquisition and review of these documents, the parties will need

                   8    additional time to review and analyze these documents prior to conducting depositions. In

                   9    addition, several third-party witnesses reside out of state and coordination with these witnesses is

               10       likely to be time consuming. Further, expert discovery will cover complex economic and technical

               11       issues. The parties have agreed to conduct expert discovery following the completion of fact

               12       discovery (unless and to the extent necessary for the Class Certification motion, subject to the

               13       stipulation of the parties or order of the Court).

               14               Although the length of time for fact discovery proposed by the parties exceeds the standard

               15       180 days provided by Local Rule 26-1(b), based on their experience in other similar cases the

               16       parties believe the proposed schedule is a realistic estimate of how long fact discovery will take.

               17       The proposed schedule also provides a timeline for class certification briefing and discovery

               18       relating thereto.

               19               C.      Fact Discovery Cut-Off Date

               20               The parties propose to complete fact discovery by September 11, 2020, which is 380 days

               21       from the date the Defendants filed their answer. As set forth in Section II(G) below, the parties

               22       request that expert witness disclosure and discovery proceed after the completion of fact discovery.

               23               D.      Written Discovery

               24               The parties’ position is that, at this time, no modifications are necessary to the limits on

               25       written discovery set forth in Federal Rules of Civil Procedure 33, 34, and 36. As permitted by

               26       the Federal Rules of Civil Procedure, additional interrogatories may be granted by further order of

               27       this Court or by stipulation.

               28

ATTORNEYS AT LAW
 ORANGE COUNTY                                                               4
                       Case 2:18-cv-01471-JCM-VCF Document 97 Filed 09/18/19 Page 5 of 11


                   1           E.      Depositions

                   2           Plaintiff’s Position

                   3           Plaintiff proposes a maximum of thirty (30) fact depositions per side, without prejudice to

                   4    any party’s right to seek additional depositions or a protective order with respect to specific

                   5    depositions if necessary.     Plaintiff believes that this securities class action, which involves

                   6    allegations of negligently prepared offering materials in an initial public offering of well more than

                   7    $500 million, and implicates Switch’s operations, management, and customers, as well as the

                   8    underwriting and due diligence process for the offering, presents numerous factual complexities

                   9    warranting substantially more than the ten (10) depositions proposed by Defendants. Although

               10       this action is in the early stages and Plaintiff has not yet had an opportunity to identify all of the

               11       likely witnesses they will want to depose, Plaintiff is already able to identify both a significant

               12       number of specific individuals and categories of witnesses whose testimony is likely to be

               13       necessary, including, inter alia:

               14                  The seven (7) Switch Defendants in the litigation, including the six individual Switch

               15                   Defendants, who include the Company’s CEO and other officers and directors, and

               16                   Switch itself, as to whom Plaintiff will likely seek a Rule 30(b)(6) deposition;

               17                  The eleven (11) Underwriter Defendants, who profited millions of dollars from the IPO

               18                   and purportedly conducted the due diligence on the offering;

               19                  Members of the Company’s executive management team and other employees who

               20                   were involved in the decision to implement a new sales strategy that focused on selling

               21                   hybrid cloud solutions;

               22                  Employees who were involved in or implemented Switch’s new sales strategy that

               23                   focused on selling hybrid cloud solutions;

               24                  Third party customers for which Switch attempted to sell hybrid cloud solutions prior

               25                   to or around the time of IPO; and

               26                  Analysts who covered the Company and its roadshow presentations, several of whom

               27                   were cited or referenced in Amended Complaint, including, inter alia, Cowen and

               28                   Company, LLC (¶50), Jeffries (¶54), and BTIG (¶54).

ATTORNEYS AT LAW
 ORANGE COUNTY                                                             5
                       Case 2:18-cv-01471-JCM-VCF Document 97 Filed 09/18/19 Page 6 of 11


                   1           Plaintiff prepared this witness list before receiving Defendants’ initial disclosures,

                   2    corporate organizational charts, or any other discovery. As discovery proceeds, Plaintiff believes

                   3    he will identify additional witnesses. While the parties could set a lower deposition limit and seek

                   4    the Court’s modification of the deposition limit at a later time, Plaintiff believes it would be better

                   5    to start with a realistic target so that multiple requests for modifications of the limit are

                   6    unnecessary.

                   7           Defendants’ Position

                   8           Defendants’ position is that there is no showing of good cause at this time to allow more

                   9    than 10 fact witness depositions per side and certainly no justification for 30 fact witness

               10       depositions per side. The Switch Defendants do not believe that each individual defendant has

               11       non-duplicative knowledge relevant to the parties’ claims or defenses, and there are a limited

               12       number of other percipient witnesses. The Underwriter Defendants similarly believe that the

               13       Plaintiff need only take the deposition of a representative of the lead Underwriter Defendants, and

               14       additional depositions would be duplicative and unnecessary. The parties can meet and confer to

               15       determine whether additional depositions are necessary as the case progresses, and any party may

               16       seek to expand the number by stipulation or order of the Court if necessary. Plaintiff has not and

               17       cannot provide any justification for its request to triple the number of depositions permitted by the

               18       Federal Rules of Civil Procedure, beyond naming multiple parties as Defendants. That Plaintiff

               19       has named numerous Defendants does not mean those individuals have knowledge relevant to

               20       Plaintiff’s claims or that deposing each of those individuals would not be duplicative and unduly

               21       burdensome.     Rather, Plaintiff’s unjustified and premature request to expand the scope of

               22       discovery suggests that Plaintiff is seeking to engage in a fishing expedition and leverage the

               23       incredible expense of potential discovery to force an otherwise unwarranted settlement—a practice

               24       the Private Securities Litigation Reform Act was intended to prevent. Even if that is not Plaintiff’s

               25       intent, permitting Plaintiff to drastically expand the limits set by the Federal Rules of Civil

               26       Procedure before any discovery has been conducted would incentivize unduly burdensome or

               27       duplicative discovery in the form of numerous unnecessary depositions.

               28

ATTORNEYS AT LAW
 ORANGE COUNTY                                                              6
                       Case 2:18-cv-01471-JCM-VCF Document 97 Filed 09/18/19 Page 7 of 11


                   1           F.      Electronically Stored Information (“ESI”) and Confidentiality

                   2           The parties have taken reasonable measures to preserve potentially discoverable data from

                   3    alteration or destruction in the ordinary course of business or otherwise. The parties believe that

                   4    a stipulated protective order should be entered to govern the exchange of confidential information

                   5    and the protocol concerning discovery of ESI and in this case. The parties agree to meet and confer

                   6    to reach an agreement on the scope of a proposed stipulated protective order and a protocol

                   7    concerning the discovery of ESI. The Parties will submit a proposed protective order and ESI

                   8    protocol to the Court once an agreement has been reached.

                   9           G.      Expert Disclosures

               10              The parties request that the deadlines for expert disclosures and their respective rebuttals

               11       be due after the completion of fact discovery, to permit experts to have a fuller understanding of

               12       discovery prior to formulating and exchanging opinions. The parties agree that expert witness

               13       disclosure and discovery shall proceed as follows:

               14              On or before October 12, 2020, the parties shall designate experts and provide the

               15       information required by Federal Rule 26(a)(2) (including any reports) on any matter, including

               16       any claim(s) or defense(s), for which they bear the initial burden of proof.

               17              On or before November 23, 2020, the parties shall designate any rebuttal experts and

               18       provide the information required by Federal Rule 26(a)(2) (including any reports) in rebuttal.

               19              Expert discovery, including the depositions of any experts, shall be completed on or before

               20       December 31, 2020.

               21              H.      Motion Schedule

               22              Plaintiff anticipates filing a motion for class certification. Plaintiff may also move for

               23       summary judgment or partial summary judgment under Rule 56.

               24              Defendants anticipate opposing any motion for class certification.         Defendants also

               25       anticipate moving for judgment on the pleadings under Rule 12(c), summary judgment, or partial

               26       summary judgment under Rule 56.

               27              The proposed cut-off dates by which motions must be filed are set forth above.

               28

ATTORNEYS AT LAW
 ORANGE COUNTY                                                            7
                       Case 2:18-cv-01471-JCM-VCF Document 97 Filed 09/18/19 Page 8 of 11


                   1    III.   OTHER ITEMS

                   2           A.      Alternative Dispute Resolution

                   3           The parties certify that they have conferred, but are not currently engaged in any form of

                   4    Alternate Dispute Resolution.

                   5           B.      Alternative Forms of Case Disposition

                   6           The parties certify that they considered consenting to trial by a magistrate judge under 28

                   7    U.S.C. § 636(c), Federal Rule of Civil Procedure 73, and the use of the Short Trial Program, and

                   8    do not consent to proceed under § 636(c).

                   9           C.      Electronic Evidence

               10              Pursuant to Local Rule 26-1(b)(9), the parties certify that they agree to provide evidence

               11       in an electronic format compatible with the Court’s electronic jury evidence display system at trial.

               12       Dated: September 18, 2019                 PISANELLI BICE PLLC
               13                                                 By: /s/ Todd L. Bice
                                                                  Todd L. Bice, Esq., Bar No. 4534
               14                                                 Ava M. Schaefer, Esq., Bar No. 12698
                                                                  400 South 7th Street, Suite 300
               15                                                 Las Vegas, NV 89101
               16                                                 Michele D. Johnson (Admitted Pro Hac Vice)
                                                                  Andrew R. Gray (Admitted Pro Hac Vice)
               17                                                 LATHAM & WATKINS LLP
                                                                  650 Town Center Dr.
               18                                                 Costa Mesa, CA 92626
               19                                                 Joshua G. Hamilton (Admitted Pro Hac Vice)
                                                                  LATHAM & WATKINS LLP
               20                                                 10250 Constellation Blvd., Suite 1100
                                                                  Los Angeles, CA 90067
               21
                                                                  Attorneys for Defendants Switch, Inc., Rob Roy,
               22                                                 Gabriel Nacht, Zareh Sarrafian, Donald Snyder, Tom
                                                                  Thomas, and Bryan Wolf
               23
                        Dated: September 18, 2019                 GLANCY PRONGAY & MURRAY LLP
               24

               25                                                 By: /s/ Casey E. Sadler
                                                                  Lionel Z. Glancy (Admitted Pro Hac Vice)
               26                                                 Robert V. Prongay (Admitted Pro Hac Vice)
                                                                  Casey E. Sadler (Admitted Pro Hac Vice)
               27                                                 Lesley F. Portnoy (Admitted Pro Hac Vice)
                                                                  1925 Century Park East, Suite 2100
               28
                                                                  Los Angeles, CA 90067
ATTORNEYS AT LAW
 ORANGE COUNTY                                                             8
                       Case 2:18-cv-01471-JCM-VCF Document 97 Filed 09/18/19 Page 9 of 11


                   1                                    Telephone: (310) 201-9150
                                                        Facsimile: (310) 201-9160
                   2                                    Email: lglancy@glancylaw.com
                   3                                    rprongay@glancylaw.com
                                                        csadler@glancylaw.com
                   4                                    lportnoy@glancylaw.com

                   5                                    Lead Counsel for Lead Plaintiff
                   6                                    MUEHLBAUER LAW OFFICE, LTD.
                   7                                    Andrew R. Muehlbauer, Esq.
                                                        7915 West Sahara Ave., Suite 104
                   8                                    Las Vegas, Nevada 89117
                                                        Telephone.: (702) 330-4505
                   9                                    Facsimile: (702) 825-0141
                                                        Email: Andrew@mlolegal.com
               10

               11                                       Liaison Counsel for Lead Plaintiff

               12       Dated: September 18, 2019      GREENBERG TRAURIG LLP

               13                                       By: /s/ Daniel J. Tyukody
                                                        Mark E. Ferrario, Bar No. 1625
               14                                       Christopher R. Miltenberger, Bar No. 10153
                                                        10845 Griffith Peak Drive, Suite 600
               15                                       Las Vegas, NV 89135

               16                                       Greenberg Traurig LLP
                                                        Daniel J. Tyukody (Admitted Pro Hac Vice)
               17                                       1840 Century Park East, Suite 1900
                                                        Los Angeles, CA 90067-2121
               18
                                                        Attorneys for Defendants Goldman Sachs & Co. LLC,
               19                                       J.P. Morgan Securities LLC, BMO Capital Markets
                                                        Corp., Wells Fargo Securities, LLC, Citigroup Global
               20                                       Markets Inc., Credit Suisse Securities, Jefferies LLC,
                                                        BTIG, LLC, Raymond James & Associates, Inc., Stifel,
               21                                       Nicolaus & Company, Inc., and William Blair &
                                                        Company, LLC
               22

               23                                         ORDER
               24                                          IT IS SO ORDERED:
               25

               26
                                                           UNITED STATES MAGISTRATE JUDGE
               27
                                                           DATED:
               28

ATTORNEYS AT LAW
 ORANGE COUNTY                                                  9
                       Case 2:18-cv-01471-JCM-VCF Document 97 Filed 09/18/19 Page 10 of 11


                   1                                  CERTIFICATE OF SERVICE

                   2           I HEREBY CERTIFY that I am an employee of PISANELLI BICE PLLC and that, on this

                   3    18th day of September 2019, I caused to be served a true and correct copy of the above and

                   4    foregoing JOINT RULE 26(f) REPORT to the following:

                   5    VIA THE COURT'S CM/ECF ELECTRONIC SERVICE SYSTEM:
                        Laurence M. Rosen                  Andrew R. Muehlbauer, Esq.
                   6    THE ROSEN LAW FIRM, P.A.           MUEHLBAUER LAW OFFICE, LTD.
                        609 W. South Orange Ave., Suite 2P 7915 West Sahara Ave., Suite 104
                   7    South Orange, NJ 07079             Las Vegas, NV 89117
                   8    Counsel for Plaintiff Mingbo Cai              Counsel for Oscar Farach
                   9    Lionel Z. Glancy                              Laurence M. Rosen, Esq.
                        Robert V. Prongay                             Phillip Kim, Esq.
               10       Lesley F. Portnoy                             THE ROSEN LAW FIRM, P.A.
                        Casey E. Sadler                               275 Madison Ave., 34th Floor
               11       Glancy Prongay & Murray LLP                   New York, NY 10016
                        1925 Century Park East, Suite 2100
               12       Los Angeles, CA 90067                         Counsel for Donald Powell and Thomas Moore
               13       Counsel for Oscar Farach
               14       Mark E. Ferrario, Esq.                        Arthur C. Leahy
                        Christopher R. Miltenberger Esq.              James I Jaconette
               15       GREENBERG TRAURIG, LLP                        Brian O. O'Mara
                        10845 Griffith Peak Drive, Suite 600          Danielle S. Myers
               16       Las Vegas, NV 89135                           Matthew I. Alpert
                                                                      Michael Albert
               17       Daniel J. Tyukody, Esq.                       Robbins Geller Rudman & Dowd LLP
                        GREENBERG TRAURIG, LLP                        655 West Broadway, Suite 1900
               18       1840 Century Park East, Suite 1900            San Diego, CA 92101
                        Los Angeles, CA 90067-2121
               19                                                     Counsel for Kissimmee Utility Authority
                        Attorneys for Goldman Sachs & Co. LLC,        Employees' Retirement Plan
               20       JP. Morgan Securities LLC, BMO Capital
                        Markets Corp., Wells Fargo Securities, LLC,
               21       Citigroup Global Markets Inc., Credit Suisse
                        Securities, Jefferies LLC, BTIG, LLC, Raymond
               22       James & Associates, Inc., Stifel, Nicolaus &
                        Company, Inc., and William Blair & Company,
               23       L.L.C.
               24

               25

               26

               27

               28

ATTORNEYS AT LAW
 ORANGE COUNTY                                                        10
                       Case 2:18-cv-01471-JCM-VCF Document 97 Filed 09/18/19 Page 11 of 11


                   1    VIA U.S. MAIL:

                   2    David C. O'Mara                              Jeremy A. Leiberman
                        THE O'MARA LAW FIRM, P.C.                    J. Alexander Hood II
                   3    311 East Liberty Street                      POMERANTZ LLP
                        Reno, NV 89501                               600 Third Avenue, 20th Floor
                   4                                                 New York, NY 10016
                        Scott Christiansen
                   5    CHRISTIANSEN & DEHNER, P.A.                  Patrick V. Dahlstrom
                        63 Sarasota Center Blvd., Suite 107          POMERANTZ LLP
                   6    Sarasota, FL 34240                           Ten South La Salle Street, Suite 3505
                                                                     Chicago, IL 60603
                   7    Counsel for Kissimmee Utility Authority
                        Employees' Retirement Plan                   Counsel for Donald Powell and Thomas Moore
                   8
                        Patrick R. Leverty, Esq.
                   9    LEVERTY & ASSOCIATES LAW CHTD.
                        Reno Gould House
               10       832 Willow Street
                        Reno, NV 89502
               11
                        Counsel for Donald Powell and Thomas Moore
               12

               13

               14                                                       /s/ Cinda Towne
                                                                  An employee of PISANELLI BICE PLLC
               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

ATTORNEYS AT LAW
 ORANGE COUNTY                                                       11
